Citation Nr: 0514349
Decision Date: 05/25/05	Archive Date: 09/19/05

DOCKET NO. 02-17 563A                       DATE MAY 25 2005


	On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania

THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A preliminary review of the record discloses that the veteran requested a hearing before a traveling member of the Board regarding this matter. He was notified by a letter dated September 2003 of the scheduled travel board hearing to be conducted before a Member of the Board. A notation in the claims file indicates the veteran failed to appear on the scheduled hearing date. No communication was received from the veteran regarding the hearing request or his failure to appear. Accordingly, the Board will proceed with its review of this matter. See 38 C.F.R. § 20.704(d) (2004).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

This case was previously before the Board in July 2004. At that time the Board remanded to case to the RO for additional development, to include a current VA examination. As per the July 2004 Board remand, a VA general medical pension examination was requested for the veteran in November 2004. In conjunction with the request the RO informed the veteran in November 2004 that an examination was being schedule and failure to report may cause a delay or an adverse decision.

A notation in the claims folder indicates that the veteran failed to report to his November 2004 VA general medical examination. The VAMC indicated that they made all attempts to contact the veteran. His current phone number was incorrect.

- 2 


In this regard, a review of the record shows that the last correspondence received from the veteran concerning his address was in January 2003 when he submitted a change of address to the RO. The correspondence from the RO to the veteran was mailed to a second address. The correspondence was not returned as undeliverable by the Post Office. However, to ensure that the veteran's right of due process, the Board is of the opinion that an attempt should be made to contact the veteran at the last address he furnished the VA as his residence.

The evidence also shows that the veteran has not been specifically informed of 38 C.F.R. § 3.655 (2004). 38 C.F.R. § 3.655 provides that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate. Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. For purposes of this section, the terms examination and reexamination include periods of hospital observation when required by VA. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following:

1. The RO is requested to contact the veteran at the address furnished by him in January 2003 and ask him if he is willing to report for a VA examination. The RO should inform the veteran of the provisions of38 C.F.R. § 3.655 (2003) specifically as it relates to claims for pension.

- 3 


2. If he is willing to report for the examination, a VA general medical examination should be conducted to determine his current disability status. The claims file must be made available to the examiner in conjunction with the examination. All appropriate tests. studies and consultations deemed necessary should be accomplished. The examiner should obtain a detailed clinical and occupational history. . The examination should include evaluations for limitation of motion of all joints involved, to include the lumbosacral spine.

The examiner should also be asked to note the normal ranges of motion of all involved joints. Additionally, the examiner should be requested to determine whether the involved joints exhibit weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis. Further, the examiner should be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when used repeatedly over a period of time. The examiner is requested to render an opinion as to the impact the veteran's disabilities have on his employability. A complete rational for any opinion expressed should be included in the report.

3. Thereafter, the RO should readjudicate this claim. If the benefit sought on appeal remains denied, the veteran and the veteran's representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence

- 4


and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 5
- 
- 

